DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are pending and have been examined below.

Response to Arguments
Applicant's arguments with respect to 35 USC 101 have been considered and are persuasive. The rejection is withdrawn.

Applicant's arguments with respect to 35 USC 103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-20 are rejected under 35 USC 103 as being unpatentable over US20190340519 ("Bender") in view of US20210166103 ("Jackson") and US20190012603 ("Miller").

Claim 1
Bender discloses a vehicle recommendation device (abstract), comprising: circuitry configured to: 
receive vehicle log data from a plurality of sensors associated with each of a first set of vehicles, wherein the first set of vehicles are classified based on a set of vehicle types (0071 Table 650 includes data related to vehicle information. Field 652 includes vehicle make. This is the brand/company that makes the vehicle (e.g., Honda). Field 654 includes the vehicle model (e.g., Civic). Field 656 includes a vehicle year. This is the model year of the vehicle. Field 658 includes a vehicle class. Vehicle class is the type of vehicle, such as sedan, van, sport utility vehicle, truck, etc., 0068 relational database, 0070 vehicle sensor data, 0020 vehicle data logging device 146 is included within or on the vehicle to log data about the driving of the vehicle); and 
generate a machine learning model which is trained based on a determined set of features to output a first type of vehicle from the set of vehicle types (0080 vehicular recommendation includes a vehicle purchase recommendation at 708. Attributes for a new vehicle purchase may be recommended based on the information collected for the current vehicle. For example, if it is detected that the user typically pushes a 4-cylinder vehicle to the maximum recommended RPM limit, a recommendation may be issued to replace with a 6 or 8-cylinder engine vehicle (as they have different limits and operating ranges than a 4-cylinder engine vehicle)., 0081 recommendations to sell and/or purchase a vehicle can also be generated based on this data. In embodiments, a machine learning system such as a neural network is used to further refine the results. Over time, as the available dataset increases, the recommendations can change as the machine learning system adapts to the new input information. This can be especially useful for trucking companies, automobile rental companies, police forces, and other organizations that utilize large fleets of vehicles.).
Bender fails to explicitly disclose the circuitry to generate vehicle trip data, associated with a plurality of trips of each of the first set of vehicles, based on the received vehicle log data; determine a set of features, associated with the plurality of trips or with information about the first set of vehicles, based on the generated vehicle trip data; and that the machine learning model is trained based on the determined set of features. However, Bender does disclose the vehicle recommendation system utilizing machine learning, utilizing log data (0020, 0081). Furthermore, Jackson teaches a vehicle recommendation system utilizing machine learning (0035, abstract), including circuitry configured to:
generate vehicle trip data, associated with a plurality of trips of each of the first set of vehicles, based on the received vehicle log data (0028 personal information may include such things as gender, age, ethnicity, occupation, employments status, industry, family size, pets, etc. Additionally, location and contact information may be inputted. Driving practices information is also gathered, such as route information, information relating to numbers and types of passengers, driving times, etc. FIG. 3A shows an exemplary user interface depicting several routes inputted by a driver, which include "commute" routes and "errand" routes that are repeated at a certain frequency, such as daily, weekly, or quarterly. "Vacation" and "family visit" routes are also inputted along with an estimated frequency of each route. This route information can be utilized to gather significant amounts of information, including information relating to region and location in which the individual drives, weather and traffic conditions therein, mileage and mileage type (city or highway), and the like.);
determine a set of features, associated with the plurality of trips or with information about the first set of vehicles, based on the generated vehicle trip data (0028 personal information may include such things as gender, age, ethnicity, occupation, employments status, industry, family size, pets, etc. Additionally, location and contact information may be inputted. Driving practices information is also gathered, such as route information, information relating to numbers and types of passengers, driving times, etc. FIG. 3A shows an exemplary user interface depicting several routes inputted by a driver, which include "commute" routes and "errand" routes that are repeated at a certain frequency, such as daily, weekly, or quarterly. "Vacation" and "family visit" routes are also inputted along with an estimated frequency of each route. This route information can be utilized to gather significant amounts of information, including information relating to region and location in which the individual drives, weather and traffic conditions therein, mileage and mileage type (city or highway), and the like., 0026 vehicles are rated and drivers and vehicles are matched based thereon); and
generate a machine learning model which is trained based on the determined set of features (0035 driver attribute target data and the vehicle attribute data are provided to the recommender neural network 50. In certain embodiments, the driver profile data, including the user-generated profile data and/or the enriched profile data, may also be provided to the recommender neural network 50. The recommender neural network 50 is configured to receive the driver and vehicle data and to generate a vehicle recommendation)
Bender and Jackson both disclose vehicle recommendation systems utilizing machine learning. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Bender to include the teaching of Jackson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Bender and Jackson would have made obvious and resulted in the subject matter of the claimed invention, specifically the circuitry to generate vehicle trip data, associated with a plurality of trips of each of the first set of vehicles, based on the received vehicle log data; determine a set of features, associated with the plurality of trips or with information about the first set of vehicles, based on the generated vehicle trip data; and that the machine learning model is trained based on the determined set of features.
	Additionally, Bender fails to disclose wherein the set of features comprises a first subset of features, the first subset of features indicate a fueling behavior of the first set of vehicles corresponding to refueling events of the first set of vehicles. However, Bender does disclose determining a set of features, associated with the plurality of trips or with information about the first set of vehicles, based on the generated vehicle trip data (0028). Furthermore, Miller teaches a system of recommending a vehicle, including wherein the set of features comprises a first subset of features, the first subset of features indicate a fueling behavior of the first set of vehicles corresponding to refueling events of the first set of vehicles (0040 Additional values measured could include usage statistics such as fuel usage, refueling propensity, 0008 choosing one of a plurality of customer groups based on correspondence between customer vehicle-attribute preference values associated with a customer profile and attribute-preference parameters defining each of the customer groups. The method also includes comparing the customer vehicle-attribute preference values to predefined attribute values associated with a plurality of vehicles pre-associated with chosen group to determine vehicles having attribute values within a predefined tolerance of the customer vehicle-attribute preference values and recommending the determined vehicles.). Examiner notes that by the combination of Bender and Miller, one of ordinary skill in the art would have understood that the first subset of features regarding fueling behavior would reasonably be used in generating the machine learning model in order to provide the vehicle recommendation.
	Bender and Miller both disclose systems of recommending a vehicle. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Bender to include the teaching of Miller since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Bender and Miller would have made obvious and resulted in the subject matter of the claimed invention, specifically wherein the set of features comprises a first subset of features, the first subset of features indicate a fueling behavior of the first set of vehicles corresponding to refueling events of the first set of vehicles.

Claim 2
Bender discloses wherein the set of vehicle types comprises one of: a full hybrid electric vehicle (FHEV) or a non-full hybrid electric vehicle (non-FHEV) (0052 If there is a significant amount of idling time (i.e., above a predetermined threshold) detected over time, it may be recommended that the vehicle be replaced with a hybrid or electric vehicle for the next purchase.).

Claim 3
Bender discloses wherein the circuitry is further configured to: 
receive a set of values associated with the set of features from a second vehicle, wherein the second vehicle is different from the first set of vehicles based on which the machine learning model is generated (0081 recommendations to sell and/or purchase a vehicle can also be generated based on this data. In embodiments, a machine learning system such as a neural network is used to further refine the results. Over time, as the available dataset increases, the recommendations can change as the machine learning system adapts to the new input information. This can be especially useful for trucking companies, automobile rental companies, police forces, and other organizations that utilize large fleets of vehicles. Thus, disclosed embodiments can serve to reduce operating costs and increase reliability of vehicles.); 
apply the generated machine learning model on the received set of values of the second vehicle (0081); and 
recommend the first type of vehicle based on the output of the generated machine learning model to a user associated with the second vehicle (0081).

Claim 4
Bender discloses wherein the circuitry is further configured to: 
control the generated machine learning model to output a final value based on the application of the generated machine learning model on the received set of values of the second vehicle (0081 recommendations to sell and/or purchase a vehicle can also be generated based on this data. In embodiments, a machine learning system such as a neural network is used to further refine the results. Over time, as the available dataset increases, the recommendations can change as the machine learning system adapts to the new input information. This can be especially useful for trucking companies, automobile rental companies, police forces, and other organizations that utilize large fleets of vehicles. Thus, disclosed embodiments can serve to reduce operating costs and increase reliability of vehicles.); 
compare the output final value with a threshold value (0052 obtaining engine data includes obtaining average idle time data. If there is a significant amount of idling time (i.e., above a predetermined threshold) detected over time, it may be recommended that the vehicle be replaced with a hybrid or electric vehicle for the next purchase.); and 
recommend the first type of vehicle based on the comparison, wherein the recommended first type of vehicle is one of a full hybrid electric vehicle (FHEV), a Non-full hybrid electric vehicle (Non-FHEV) or other types of vehicles, wherein the other types of vehicles include a micro hybrid electric vehicles (S&S), a mild hybrid electric vehicles (MHEV), and a Plug- in hybrid electric vehicles (PHEV) (0052 obtaining engine data includes obtaining average idle time data. If there is a significant amount of idling time (i.e., above a predetermined threshold) detected over time, it may be recommended that the vehicle be replaced with a hybrid or electric vehicle for the next purchase.).

Claim 5
Bender fails to explicitly disclose wherein the circuitry is further configured to: associate a weight parameter with each feature of the set of features, and generate the machine learning model which is trained based on the weight parameter associated with each feature of the set of features to output the first type of vehicle from the set of vehicle types. However, Bender does disclose various features (0080, 0081). Furthermore, Jackson teaches wherein the circuitry is further configured to: associate a weight parameter with each feature of the set of features, and generate the machine learning model which is trained based on the weight parameter associated with each feature of the set of features to output the first type of vehicle from the set of vehicle types (0036 recommender neural network 50 receives vehicle attribute data, driver attribute target values, and driver profile data as inputs, and outputs vehicle recommendations. The data is normalized in one or more input data normalization layers 52 and/or processing steps, which may include data standardization steps and implementing data weighting and/or data clustering algorithms. The normalized data is then subjected to multiple processing layers 54 for making various factorizations or determinations for identifying the optimal vehicle for the particular driver. For example, multiple hidden layers may be included for assessing various aspects of the vehicle recommendation analysis, such as for assessing vehicle and driver data relating to certain vehicle attribute categories).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 6
Bender discloses wherein the plurality of sensors comprises one of an engine speed sensor, a vehicle speed sensor, a fuel gauge sensor, a temperature sensor, a navigation sensor, a real-time clock, a throttle position sensor, or a battery sensor (0073).

Claim 7
Bender discloses wherein the set of features comprises a second subset of features and a third subset of features, and wherein the second subset of features indicate trip information and routine information associated with the first set of vehicles and the third subset of features indicate the information about the first set of vehicles (0070, 0071, 0073).

Claim 8
Bender discloses wherein the circuitry is further configured to generate the trip information and the routine information, as the vehicle trip data, based on navigation information and speed information captured as the vehicle log data from the plurality of sensors (0050, 0057, 0059).

Claim 10
Bender discloses wherein the circuitry is further configured to: 
generate a histogram of refueling frequency based on the extracted fueling data for each of the first set of vehicles (0052, 0057); and 
determine the at least one of the first subset of features based on a peak refueling value of the generated histogram of refueling frequency (0052, 0057).

Claim 11
Bender discloses
wherein the circuitry is further configured to: transmit vehicle identification information associated with the first set of vehicles to a server (0090 server, 0069 VIN); and 
receive the information about the first set of vehicles from the server based on the transmitted vehicle identification information (0090 server, 0069 VIN).

Claim 12
Bender discloses wherein the generated machine learning model is a binary classification model which is further based on one of a random forest algorithm, decision trees, Bayesian networks, support vector machines, neural networks, deep learning models, logistic regressions, or Probit model (0081 neural network).

Claim(s) 13, 14, 15, 16, 17, 18, 19, and 20  
Claim(s) 13, 14, 15, 16, 17, 18, 19, and 20 recite(s) subject matter similar to that/those of claim(s) 1, 2, 3, 4, 5, 6, 12, and 1, respectively, and is/are rejected under the same grounds.

Claim 9 is rejected under 35 USC 103 as being unpatentable over Bender, Jackson, and Miller, in further view of US20210056443 ("Bradley").

Claim 9
Bender fails to disclose wherein the circuitry is further configured to: extract fueling data corresponding to the fueling behavior from the received vehicle log data for each of the first set of vehicles, wherein the fueling data indicates one of: a quantity of fuel or a cost of fuel, filled during a fueling event; compare the extracted fueling data with a fueling threshold value; and determine at least one of the first subset of features based on the comparison. However, Bender does disclose receiving log data of the vehicles (0071). Furthermore, Bradley discloses a system of recommending a vehicle to a user (0028 In some implementations, the technology can compare the user's driving habits with the driving habits of other users of the technology, and the technology can recommend a vehicle (for example, in terms of one or more of: make; model; or year) optimized for the user's driving habits that relate to fuel economy performance.) wherein the circuitry is further configured to: 
extract fueling data corresponding to the fueling behavior from the received vehicle log data for each of the first set of vehicles, wherein the fueling data indicates one of: a quantity of fuel or a cost of fuel, filled during a fueling event (0063 where n represents the fueling event number, V.sub.i,n represents the initial volume of fuel in the vehicle, ΔV.sub.n represents the amount of fuel added to the vehicle, and V.sub.f,n represents the total amount of fuel in the vehicle after the fueling event); 
compare the extracted fueling data with a fueling threshold value (0063, 0068 drastic change can be a change in determined fuel economy over a defined time or number of events that exceeds a threshold change.); and 
determine at least one of the first subset of features based on the comparison (0063, 0068).
	Bender and Bradley both disclose systems of recommending a vehicle to a user based on vehicle log data. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Bender to include the teaching of Bradley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Bender and Bradley would have made obvious and resulted in the subject matter of the claimed invention, specifically wherein the circuitry is further configured to: extract fueling data corresponding to the fueling behavior from the received vehicle log data for each of the first set of vehicles, wherein the fueling data indicates one of: a quantity of fuel or a cost of fuel, filled during a fueling event; compare the extracted fueling data with a fueling threshold value; and determine at least one of the first subset of features based on the comparison.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Krishnan Ramesh, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663